Citation Nr: 9931173	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to a compensable evaluation for residuals of 
fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1992.  This appeal arises from a March 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  That rating 
decision, in part, granted service connection and assigned 
noncompensable evaluations for hemorrhoids and residuals of 
fracture of the right fifth metacarpal, and denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

In November 1996, the Board of Veterans' Appeals (Board) 
remanded the case in order for the RO to contact the veteran 
and request information regarding his claimed stressors, 
attempt to verify his claimed stressors, and schedule him for 
psychiatric and general medical examinations.  The record 
shows letters to the veteran dated in November 1996 and April 
1997 requesting additional information as to claimed 
stressors.  The veteran did not respond to those written 
requests.  The veteran did not appear for a scheduled general 
medical examination in June 1997.

The case was again remanded in October 1997.  The veteran 
failed to respond to letters seeking information regarding 
his claimed stressors, and again failed to report for VA 
examinations scheduled in August 1998 and January 1999.  
Nonetheless, the RO summarized the veteran's claimed 
stressors and contacted the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to attempt to verify the 
events.  A rating action of January 1999 continued the prior 
denials.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The objective evidence does not show any complaints of or 
treatment for a psychiatric disorder during service or during 
the first post service year; the veteran's current 
psychiatric disorder, variously diagnosed, was apparently 
first noted nearly two years after his separation from 
service. 

3.  The weight of the medical evidence is against a finding 
that the veteran has post-traumatic stress disorder.

4.  The veteran was scheduled for and notified of, but 
inexplicably failed to report to, VA examinations in January 
1999 in conjunction with his claims of entitlement to 
compensable disability ratings for hemorrhoids and residuals 
of fracture of right fifth metacarpal an increased evaluation 
for service connected low back syndrome.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303, 3.304(f) (1999).

2.  Because the veteran failed without good cause to report 
for the VA examinations scheduled in conjunction with his 
claims for compensable disability ratings for hemorrhoids and 
residuals of fracture of right fifth metacarpal, these claims 
must be denied.  38 C.F.R. § 3.655(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed above and below, the Board has remanded this 
appeal twice to obtain additional development of the 
evidence.  Development has been unsuccessful due to the 
veteran's failure to respond to requests for additional 
information or to report for examinations.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Service Connection for Psychiatric Disorder, to Include
Post-traumatic Stress Disorder

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection for a 
psychosis may be granted if the disability is manifested to a 
degree of 10 percent or more within one year from the date of 
final separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The service medical records show no treatments or complaints 
of a psychiatric nature.  In February 1994, the veteran was 
seen by VA requesting help for a drug problem.  In June 1994, 
he was hospitalized for cocaine abuse and to rule out 
dysthymia.  In September 1994, the veteran was hospitalized 
for adjustment disorder.  VA general medical examination in 
September 1994 listed a diagnosis of post-traumatic stress 
disorder, based on the veteran's own unverified history, and 
without supporting findings or any discussion of the 
veteran's psychiatric condition.  On VA psychiatric 
examination in September 1994, the examiner diagnosed chronic 
depression, dysthymic disorder and multiple substance abuse.  
The examiner stated that further diagnosis and treatment was 
required to corroborate post-traumatic stress disorder.

In October 1994, the veteran was again hospitalized.  The 
diagnoses were mixed substance dependence, antisocial 
personality, and cocaine abuse.  A March 1995 hospitalization 
resulted in a diagnosis of alcohol and drug dependence with 
drug induced psychosis.

As noted above, the veteran has failed to report for at least 
three examinations scheduled in order to properly evaluate 
his claim for service connection.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
an original compensation claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b) (1999).

As noted above, the VA physician noted post-traumatic stress 
disorder in September 1994 based on the veteran's reported 
history but without supporting findings or any discussion of 
the veteran's psychiatric condition.  However, the VA 
psychiatrist was not able to corroborate the diagnosis based 
on the record at that time, and the veteran has not 
cooperated with VA attempts to develop additional evidence.  
Based on the foregoing, the Board concludes that the weight 
of the medical evidence of record is against a finding that 
the veteran has post-traumatic stress disorder.

There is no evidence that a psychosis was manifested to any 
extent within the first postservice year.  The veteran's 
current psychiatric disorder, variously diagnosed, was first 
noted during the second year after his separation from 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
chronic acquired psychiatric disorder, to include post-
traumatic stress disorder.  There is no equipoise between the 
positive and negative evidence; therefore no reasonable doubt 
issue is raised.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (1999).

Increased Ratings Issues

Following the Board's previous remand in October 1997, the 
veteran was notified and did not report for examinations in 
August 1998 and January 1999.  The record does not contain 
any indication that the veteran notified VA or his 
representative of the reason for his failure to report for 
the examinations.  Significantly, there is no evidence that 
the veteran failed to receive the notice of the January 1999 
examinations.  The Board concludes that the veteran was 
informed of these VA examinations and that he simply failed 
to report for them.  The veteran has claims for increased 
disability evaluations and for service connection pending on 
appeal before VA, but he has not attempted to notify VA or 
his representative of his whereabouts.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, claims for an increased 
disability evaluation shall be denied.  38 C.F.R. § 3.655(a), 
(b) (1999).  The veteran has inexplicably failed to report 
for at least one set of VA examinations, the notification of 
which was clearly sent to his last known address, and which 
had been scheduled to determine his entitlement to the two 
increased ratings claims at issue.  Consequently, the Board 
has no alternative but to deny the veteran's claims for 
compensable disability ratings for hemorrhoids and residuals 
of fracture of right fifth metacarpal.






	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

